              Case 5:20-cv-04265-BLF Document 21 Filed 08/04/20 Page 1 of 3



     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
 1
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com
 5
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
 6   Michael Indrajana, Esq. (SBN 258329)
 7   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 8   Phone: (650) 597-0928
 9   Email: michael@indrajana.com

10   Attorneys for Plaintiff Karen Trinh, DDS, Inc.
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13

14
     KAREN TRINH, DDS, INC., a California              Case No.: 5:20-cv-04265-BLF
15   Corporation,
16                        Plaintiff,                   STIPULATED REQUEST FOR ORDER
17                                                     CHANGING TIME AND ORDER
                            vs.                        PURSUANT TO CIVIL L. R. 6-2
18

19   STATE FARM GENERAL INSURANCE
     COMPANY, an Illinois Corporation doing            Hearing Date: November 12, 2020
20   business in California; AND DOES 1 TO 50,         Time:        9:00 A.M.
21   INCLUSIVE.                                        Judge: Hon. Beth Labson Freeman
22                        Defendants.

23

24          Pursuant to Civil L.R. 6-2, Plaintiff Karen Trinh, DDS., Inc. (“Plaintiff”) and Defendant
25   State Farm General Insurance Company hereby stipulate and jointly request that the Court
26   enter an Order extending the time for filing an Opposition to, and Reply in support of,
27   Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint pursuant to FRCP
28   12(b)(6), filed on July 6th, 2020 (“Motion to Dismiss”). Dkt. No. 7.
                                                  -1-
               STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                      CASE NO.: 5:20-CV-04265-BLF
              Case 5:20-cv-04265-BLF Document 21 Filed 08/04/20 Page 2 of 3



 1          The Parties stipulate and agree that Plaintiff’s time to oppose Defendants’ motion to

 2   dismiss is extended up to and including September 21st, 2020, and Defendants’ time to reply in

 3   support of their motion to dismiss is extended up to and including October 13th, 2020. This

 4   stipulation does not alter any other date, or any event or deadline already fixed by Court order

 5   or rule. The reasons for the request are set forth in the attached Declaration of Michael

 6   Indrajana.

 7          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all

 8   signatories have concurred in its filing.

 9
     DATED: July 31, 2020                        PACIFIC LAW PARTNERS, LLP
10
                                                 By: /s/ Sandra E. Stone
11
                                                        Sandra E. Stone
12

13                                               Counsel for Defendant,
                                                 STATE FARM GENERAL INSURANCE COMPANY
14

15   DATED: July 31, 2020                        SANJIV N. SINGH, A PROFESSIONAL LAW
                                                 CORPORATION
16

17                                               By: /s/ Sanjiv N. Singh
                                                        Sanjiv N. Singh
18

19                                               INDRAJANA LAW GROUP, A PROFESSIONAL
                                                 LAW CORPORATION
20

21                                               By: /s/ Michael B. Indrajana
                                                        Michael B. Indrajana
22

23                                               Counsel for Plaintiff, KAREN TRINH, DDS., INC.

24

25

26

27

28
                                                  -2-
               STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                      CASE NO.: 5:20-CV-04265-BLF
             Case 5:20-cv-04265-BLF Document 21 Filed 08/04/20 Page 3 of 3



                                             ORDER
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
           August 4, 2020
     DATE: ____________                          _____________________________________
 5
                                                 The Honorable Beth Labson Freeman
 6                                               United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 -3-
              STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                     CASE NO.: 5:20-CV-04265-BLF
